DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are not persuasive. The reasons are set forth below:
Applicant’s arguments: Applicant’s arguments page 7, recite, “For example, Lee does not disclose "controlling retransmission power of a data section in message 1 of a random access procedure based on the power control parameter, wherein the message 1 is a message in a 2-step Random Access Channel (RACH) procedure and comprises the data section and a non-data section, wherein the non-data section comprises control information for assistance in transmitting the data section," required by amended independent claims 1 and 10 (emphasis added)”.
Examiner’s response: Applicant’s arguments are based on the amended limitations. Therefore, said arguments are moot. However, see the examiner’s rejection below for the amended limitation. Therefore, the arguments are not persuasive.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Lee et (US 2016/0353440 A1), hereinafter, “Lee_440” in view of  Lee et al (US 2017/0019930 A1), hereinafter, “Lee_930” 
Regarding claim 1, Lee discloses: A power control method applied to a terminal (fig 1B, Power Source 134, para [0100]-[0101]), the method comprising: obtaining a power control parameter from a network side device (fig 1B, Power Source 134, para [0100]-[0101], where, the WTRU (equivalent to “terminal” may receive and perform power control (“exceeding its maximum allowed transmit power or may scale back the  transmit power”, where, the underlined phrase may be equivalent to “parameter/Power ramping/scale back/adjustment”) by receiving the power control parameters from the eNB, para [0124]); and 
however, Lee_440 does not explicitly teach: controlling retransmission power of a data section in message 1 of a random access procedure based on the power control parameter; wherein the message 1 is a message in a 2-step Random Access Channel (RACH) procedure and comprises the data section and a non-data section, wherein the non-data section comprises control information for assistance in transmitting the data section.
Lee_930 teaches: controlling retransmission power of a data section in message 1 of a random access procedure based on the power control parameter (para [0158], where, “TPC-PUCCH-RNTI (transmit power control-PUCCH-RNTI), and TPC-PUSCH-RNTI (transmit power control-PUSCH-RNTI). A terminal may decode a PDCCH with different periods according to types of the RNTI”);
wherein the message 1 is a message in a 2-step Random Access Channel (RACH) (para [0007], where, “the terminal performs the 2-step random access procedure”) and comprises the data section (para [0123], where, “The random access procedure may include (1) a step in which the terminal transmits a random access preamble to the BS (hereinafter, referred to as a “first message (Msg1)” transmission step)”, para [0156], where, “The TCP is used for determination of the transmission power for the scheduled PUSCH (corresponding to “data section”)”) and a non-data section, wherein the non-data section comprises control information for assistance in transmitting the data section (para [0158] and Table-US-00001, where, “RNTI 0000 N/A 0001-003C RA-RNTI, C-RNTI, Semi-Persistent Scheduling C-RNTI, Temporary C-RNTI, TPC-PUCCH-RNTI and TPC-PUSCH-RNTI (see note) 003D-FFF3 C-RNTI, Semi-Persistent Scheduling C-RNTI. Temporary C-RNTI, TPC-PUCCH-RNTI and TPC-PUSCH-RNTI FFF4-FFFC Reserved for future use FFFD M-RNTI FFFE P-RNTI FFFF SI-RNTI”, where, PUCCH corresponding to control section, fig 7, para [0162], where, “the UE may perform the retransmission of preamble”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “controlling retransmission power of a data section in message 1 of a random access procedure based on the power control parameter, wherein the message 1 is a message in a 2-step Random Access Channel (RACH) procedure and comprises the data section and a non-data section, wherein the non-data section comprises control information for assistance in transmitting the data section” as taught by Lee_930 into Lee_440 in order to reduce overall latency of an initial access procedure performing 2-step random access procedure.	
Regarding claim 10, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding packet classification method, and the rejection to claim 1 is applied hereto.
Regarding claims 2 and 11, Lee_440 discloses: wherein the power control parameter comprises at least one of a power ramping step and a power adjustment value (para [0124], where, “PREAMBLE_TRANSMISSION_COUNTER may be used to ramp the power for PRACH transmissions. PREAMBLE_TRANSMISSION_COUNTER may be set to 1 for the first PRACH transmission and increased +1 for each PRACH retry or retransmission. Power ramping by the powerRampingStep may be accomplished in this manner”). 
Regarding claims 3 and 12, Lee_440 discloses: wherein the power control parameter is the power ramping step (para [0124]); and when the retransmission power of the data section in the message 1 is less than a specified maximum value of retransmission power, the retransmission power of the data section in the message 1 is positively correlated with a retransmission sequence number of the data section in the message 1 (para [0124], where, “PREAMBLE_ TRANSMISSION_COUNTER may be used to ramp the power for PRACH transmissions. PREAMBLE_TRANSMISSION_COUNTER may be set to 1 for the first PRACH transmission and increased +1 for each PRACH retry or retransmission. Power ramping by the powerRampingStep may be accomplished in this manner”).  
Regarding claims 4 and 13, Lee_440 discloses: wherein controlling retransmission power of a data section in message 1 of a random access procedure based on the power control parameter (para [0124], where, PREAMBLE_TRANSMISSION_ COUNTER may be used to ramp the power for PRACH transmissions. PREAMBLE_ TRANSMISSION_COUNTER may be set to 1 for the first PRACH transmission and increased +1 for each PRACH retry or retransmission. Power ramping by the powerRampingStep may be accomplished in this manner”), comprises: determining an amount of power ramping (para [0183], where, “the number of repetitions which may at least achieve (e.g., provide enough gain to achieve) the amount by which the calculated power may exceed the maximum power”),  
wherein the amount of power ramping is equal to a product of N and the power ramping step, and N is a sum of an actual number of retransmissions of the data section in the message 1 and 1 (fig 2-3, para [0200]-[0201], where, “increase the CE level to the next CE level after N.sub.ATTEMPTS PRACH preamble transmission attempts in a certain CE level, where the N.sub.ATTEMPTS may be of or more of: (i) a predefined number; (ii) a configured number which may be provided via higher layer signaling; (iii) determined as a function of one or more parameters such as power ramping value, initial power value, and the number of ramping attempts; and/or (iv) determined by one or more parameters including the number of repetitions for each CE level, downlink measurement, and the nominal maximum transmission power. N.sub.ATTEMPTS may be CE level dependent or common for all CE levels”); and controlling the retransmission power of the data section in the message 1 based on the amount of power ramping (para [0197]-[0200]).
Regarding claims 5 and 14, Lee_440 discloses: wherein the power control parameter is the power adjustment value, and obtaining a power control parameter comprises: receiving message 2 sent by a network side device, where the message 2 comprises a transmit power control (TPC) command that indicates the power adjustment value (para [0100], “a WTRU may perform power control based on a number of factors which may include: (1) measured pathloss on the DL carrier; (2) transmit power control (TPC) commands (e.g., from the eNB); (3) the number of resource blocks on which it may transmit; and/or (4) other static or semi-static parameters, among others”).  
Regarding claims 6 and 15, Lee_440 discloses: wherein controlling retransmission power of a data section in message 1 of a random access procedure based on the power control parameter (para [0124], [0197]-[0200]), comprises: if the power ramping step and the power adjustment value are obtained, controlling the retransmission power of the data section in the message 1 of the random access procedure based on the power adjustment value (para [0112], where, “an adjustment factor, that may be referred to as the PUCCH power control adjustment state. g(i) may include the power ramp-up delta after an RA procedure (which may be zeroed if a new P.sub.O is signaled) and/or the accumulation of transmit power control (TPC) commands”). 
Regarding claim 7, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding packet classification method, and the rejection to claim 1 is applied hereto.
Regarding claim 8, Lee_440 discloses: wherein the power control parameter comprises at least one of a power ramping step and a power adjustment value (para [0112], where, “an adjustment factor, that may be referred to as the PUCCH power control adjustment state. g(i) may include the power ramp-up delta after an RA procedure (which may be zeroed if a new P.sub.O is signaled) and/or the accumulation of transmit power control (TPC) commands”). 
Regarding claim 9, Lee_440 discloses: wherein the power control parameter comprises the power adjustment value (para [0112], where, “an adjustment factor, that may be referred to as the PUCCH power control adjustment state. g(i) may include the power ramp-up delta after an RA procedure (which may be zeroed if a new P.sub.O is signaled) and/or the accumulation of transmit power control (TPC) commands”), and sending a power control parameter to a terminal comprises: sending message 2 to the terminal, wherein the message 2 carries a TPC command that comprises the power adjustment value (para [0115], where, “The parameters in Eq. 2 may be similar to those described for PUCCH power. For PUSCH, the adjustment factor which may be an accumulation of TPC commands may be represented by a CC specific term, f.sub.c(i). f.sub.c(0) may be a function of the power ramp-up delta after an RA procedure and/or the TPC command which may be received in a RAR”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



NIZAM U. AHMED
Examiner
Art Unit 2461


/KIBROM T HAILU/Primary Examiner, Art Unit 2461